Exhibit 10.1

Execution Version

 

 

 

SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated March 22, 2013

Among

RESOLUTE ENERGY CORPORATION,

as Borrower,

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF MONTREAL,

as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC

and BMO CAPITAL MARKETS

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Sixth Amendment”), dated as of March 22, 2013, is by and among Resolute Energy
Corporation, a Delaware corporation (the “Borrower”), certain of its
subsidiaries (collectively, the “Guarantors”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) and the
lenders party hereto (the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 30, 2010 (as amended by the First Amendment
to Second Amended and Restated Credit Agreement dated April 13, 2011, the Second
Amendment to Second Amended and Restated Credit Agreement dated April 20, 2011,
the Third Amendment to Second Amended and Restated Credit Agreement dated as of
April 13, 2012, the Fourth Amendment to Second Amended and Restated Credit
Agreement dated as of December 7, 2012 and the Fifth Amendment to Second Amended
and Restated Credit Agreement dated as of December 27, 2012 and as the same may
be further amended, modified, supplemented or restated from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Each capitalized term used in this Sixth Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Sixth Amendment refer to sections of
the Credit Agreement.

ARTICLE II

Amendments

As of the Sixth Amendment Effective Date, the Credit Agreement is amended as
follows:

Section 2.01 Amendments to the Credit Agreement. The Credit Agreement is hereby
amended by deleting each reference to “Section 2.08(i)” in its entirety where it
appears therein and replacing each such reference with “Section 2.08(j)”.

 

1



--------------------------------------------------------------------------------

Section 2.02 Amendments to Section 1.02 of the Credit Agreement.

(a) Section 1.02 of the Credit Agreement is hereby amended by adding the
following new definitions in their proper alphabetical order:

““Conforming Tranche” means that portion of the Borrowing Base designated as
such pursuant to Section 2.07(a), being in an amount equal to the then-effective
Borrowing Base minus the Non-Conforming Tranche then in effect.”

““Conforming Tranche Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Conforming
Tranche Loans and its LC Exposure at such time.”

““Conforming Tranche Loans” means, at any time, all Loans (including Swingline
Loans) outstanding at such time to the extent the aggregate principal amount of
such Loans is equal to or less than an amount equal to the Conforming Tranche
then in effect minus the LC Exposure then in effect.”

““Conforming Tranche Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Conforming Tranche in effect on such day.”

““Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.”

““Non-Conforming Tranche” means that portion of the Borrowing Base equal to,
(a) prior to the Non-Conforming Tranche Termination Date, $40,000,000 less any
reductions to such amount under Section 2.07(e), and (b) from and after the
Non-Conforming Tranche Termination Date, $0.”

““Non-Conforming Tranche Loans” means, at any time, all Loans outstanding at
such time to the extent the aggregate principal amount of such Loans is greater
than an amount equal to the Conforming Tranche then in effect.”

““Non-Conforming Tranche Termination Date” means the earlier to occur of (a) the
date on which the Borrower permanently terminates all of the Non-Conforming
Tranche pursuant to Section 2.07(e) and pays in full all outstanding
Non-Conforming Tranche Loans and (b) March 22, 2014.”

““RSP Acquisition” means the purchase, pursuant to the option exercise under the
RSP Acquisition Documents, of certain interests in the Oil and Gas Properties
described in such Purchase, Sale and Option Agreements and in the related
Reserve Report delivered by the Borrower to the Administrative Agent.”

 

2



--------------------------------------------------------------------------------

““RSP Acquisition Documents” means the Purchase, Sale and Option Agreement,
dated as of December 28, 2012, among Resolute Natural Resources Southwest, LLC,
RSP Permian, L.L.C., Wallace Family Partnership, LP, and Ted Collins, Jr., (and
the related Purchase, Sale and Option Agreement with tag right holders of the
same date) and all bills of sale, assignments, agreements, instruments and
documents executed and delivered in connection therewith.”

““Sixth Amendment” means that certain Sixth Amendment to Second Amended and
Restated Credit Agreement, dated as of March 22, 2013, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.”

““Sixth Amendment Effective Date” means the first Business Day on which all of
the conditions precedent set forth in Article III of the Sixth Amendment shall
have been satisfied (or waived in accordance with Section 12.02), as specified
by the Administrative Agent in the notice to be delivered by it pursuant to the
last sentence of such Article III.”

““Swap Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.”

““Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under the Dutch Financial Supervision Act 2007 (as amended from time to time and
including any successor legislation), if such Governmental Requirement requires
that such appointment is not to be publicly disclosed.”

(b) Section 1.02 of the Credit Agreement is hereby amended by inserting the
following immediately before the period at the end of the first sentence of the
definition of “Defaulting Lender”:

“; provided further, that an Undisclosed Administration shall not be deemed to
be any of the events described in clause (d) above”

(c) Section 1.02 of the Credit Agreement is hereby amended by deleting each of
the following definitions in their entirety and inserting in Section 1.02 the
following definitions in lieu thereof:

““Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of one percent (1%)) equal to the greater of (a) 0% and
(b) (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate.”

““Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and the Sixth Amendment, as the same may from
time to time be amended, modified, supplemented or restated.”

 

3



--------------------------------------------------------------------------------

““Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the rate per annum set forth in the grid below based upon the
Conforming Tranche Utilization Percentage then in effect:

 

Conforming Tranche

Utilization Percentage

   < 25%     ³ 25%
but  <
50%     ³ 50%
but <
75%     ³ 75%
but <
90%     ³ 90%
but £
100%     >
100%  

Interest Margin for LIBOR Loans

     1.50 %      1.75 %      2.00 %      2.25 %      2.50 %      3.00 % 

Interest Margin for Base Rate Loans

     0.50 %      0.75 %      1.00 %      1.25 %      1.50 %      2.00 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means (i) if prior to the Non-Conforming Tranche
Termination Date, the rate per annum set forth on the grid when the Conforming
Tranche Utilization Percentage is > 100%, and (ii) if on or after the
Non-Conforming Tranche Termination Date, the rate per annum set forth on the
grid when the Conforming Tranche Utilization Percentage is ³ 90% but £ 100%;
provided further that the Applicable Margin shall revert to the previous
Applicable Margin upon the Borrower’s delivery of such Reserve Report.”

““Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 8.13(d), Section 9.02(f), Section 9.12 or
Section 9.19, and, prior to the Non-Conforming Tranche Termination Date, shall
represent the sum of the Conforming Tranche and the Non-Conforming Tranche.”

““Commitment Fee Rate” means, for any day, the rate per annum set forth in the
grid below based upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base

Utilization Percentage

   < 25%     ³ 25%
but
<  50%     ³ 50%
but
<  75%     ³ 75%
but
<  90%     ³ 90%  

Commitment Fee Rate

     0.375 %      0.375 %      0.50 %      0.50 %      0.50 % 

““Credit Exposure” means, with respect to any Lender at any time, the sum of its
Conforming Tranche Credit Exposure plus the outstanding principal amount of its
Non- Conforming Tranche Loans at such time.”

 

4



--------------------------------------------------------------------------------

““First Redetermination Date” means the date on which the first redetermination
of the Borrowing Base after the Sixth Amendment Effective Date becomes
effective.”

““Indebtedness” means any and all amounts owing or to be owing (including
interest accruing at any post-default rate and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
by a Loan Party (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to any Agent, any Issuing Bank or any Lender under any
Loan Document; (b) to any Secured Hedging Provider under any Hedging Agreement,
including any Hedging Agreement in existence prior to the date hereof, but
excluding (A) any additional transactions or confirmations entered into
(i) after such Secured Hedging Provider ceases to be a Lender or an Affiliate of
a Lender or (ii) by another Secured Hedging Provider that is not a Lender or an
Affiliate of a Lender after assignment by a Secured Hedging Provider to such
other Secured Hedging Provider that is not a Lender or an Affiliate of a Lender,
and (B) all Excluded Swap Obligations; (c) to any Secured Treasury Management
Counterparty under any Treasury Management Agreement; and (d) all renewals,
extensions and/or rearrangements of any of the above whether (except in the case
of clause (c)) such Person (or in the case of its Affiliate, the Person
affiliated therewith) remains a Lender hereunder.”

““Interim Redetermination” means any redetermination of the Borrowing Base under
Section 2.07(b)(ii) or Section 2.07(b)(iii).”

““Maturity Date” means March 22, 2018.”

““Transactions” means the execution, delivery and performance of this Agreement
and each other Loan Document, the borrowing of Loans under this Agreement, the
use of the proceeds of such Loans, the issuance of Letters of Credit hereunder,
the consummation of the RSP Acquisition and the grant of Liens on Collateral and
other Properties pursuant to the Security Instruments.”

Section 2.03 Amendment to Section 2.01. Section 2.01 of the Credit Agreement is
hereby amended by replacing the “or” immediately prior to “(b)” with “,” and
inserting the following before the period at the end of the first sentence of
the section:

“, or (c) either the total Conforming Tranche Credit Exposures exceeding the
Conforming Tranche or the total outstanding principal amount of the
Non-Conforming Tranche Loans exceeding the Non-Conforming Tranche”

Section 2.04 Amendment to Section 2.02(c). Section 2.02(c) of the Credit
Agreement is hereby amended by inserting the following at the end of the final
sentence in the section:

“or, in the case of any Borrowing under the Non-Conforming Tranche, the
Non-Conforming Tranche Termination Date”

 

5



--------------------------------------------------------------------------------

Section 2.05 Amendment to Section 2.03(v). Section 2.03(v) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“(v) (A) the amounts of the then effective Borrowing Base, Conforming Tranche
and Non-Conforming Tranche, (B) the current total Credit Exposures, Conforming
Tranche Credit Exposures and outstanding principal balance of the Non-Conforming
Tranche Loans (without regard to the requested Borrowing) and (C) the pro forma
total Credit Exposures, Conforming Tranche Credit Exposures and outstanding
principal balance of the Non-Conforming Tranche Loans (giving effect to the
requested Borrowing);”

Section 2.06 Amendment to Section 2.03. Section 2.03 of the Credit Agreement is
hereby amended by inserting the following immediately after Section 2.03(vi) of
the Credit Agreement:

“After the Non-Conforming Tranche Termination Date, information regarding the
Non-Conforming Tranche and the principal balance of the Non-Conforming Tranche
Loans may be omitted from Borrowing Requests.”

Section 2.07 Amendment to Section 2.03. Section 2.03 of the Credit Agreement is
hereby amended by deleting in its entirety the penultimate sentence of that
section and inserting the following in lieu thereof:

“Each Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause (a) the total Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base), (b) the total Conforming Tranche Credit
Exposures to exceed the Conforming Tranche and (c) the total principal amount of
the outstanding Non-Conforming Tranche Loans to exceed the Non-Conforming
Tranche.”

Section 2.08 Amendment to Section 2.07. Section 2.07 of the Credit Agreement is
hereby amended by deleting it in its entirety and inserting the following in
lieu thereof:

“Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Sixth
Amendment Effective Date to but excluding the First Redetermination Date, the
amount of the Borrowing Base shall be $485,000,000. At each Redetermination Date
prior to the Non-Conforming Tranche Termination Date, the Borrowing Base shall
consist of two portions: the Conforming Tranche and the Non-Conforming Tranche.
The initial amount of the Conforming Tranche shall be $445,000,000, and the
initial amount of the Non-Conforming Tranche shall be $40,000,000.
Notwithstanding the foregoing, the Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, the Conforming Tranche and the
Non-Conforming Tranche) may be subject to further adjustments from time to time
pursuant to this Section 2.07 or Section 8.13(d), Section 9.02(f), Section 9.12
or Section 9.19.

 

6



--------------------------------------------------------------------------------

(b) Scheduled and Interim Redeterminations.

(i) The Borrowing Base (and, prior to the Non-Conforming Tranche Termination
Date, the Conforming Tranche) shall be redetermined semi-annually in accordance
with this Section 2.07 (a “Scheduled Redetermination”), and, subject to
Section 2.07(d), such redetermined Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, such Conforming Tranche) shall become
effective and applicable to the Borrower, the Agents, each Issuing Bank and the
Lenders on April 1st and October 1st of each year, commencing with October 1,
2013.

(ii) The Administrative Agent may, at the direction of the Required Lenders, by
notifying the Borrower thereof, (A) one time during any six-month period (not
counting any redetermination pursuant clause (B) hereof), and (B) at any time
upon the issuance of Debt by any Loan Party pursuant to Section 9.02(f), elect
to cause the Borrowing Base (and, prior to the Non-Conforming Tranche
Termination Date, the Conforming Tranche) to be redetermined between Scheduled
Redeterminations in accordance with this Section 2.07.

(iii) The Borrower may elect to redetermine the Borrowing Base (and, prior to
the Non-Conforming Tranche Termination Date, the Conforming Tranche) in
connection with any acquisition by any Loan Party of proved Oil and Gas
Properties or any Person owning proved Oil and Gas Properties (in each such
case, if the fair market value of such proved Oil and Gas Properties or such
Person is in excess of $10,000,000) permitted hereunder in accordance with this
Section 2.07; provided that such redetermination of the Borrowing Base shall not
occur more than twice between Scheduled Redeterminations.

(iv) The Non-Conforming Tranche shall not be subject to Scheduled
Redeterminations or Interim Redeterminations. From and after the Non-Conforming
Tranche Termination Date, the Borrower, the Administrative Agent and the Lenders
may disregard portions of this Section 2.07 related to dividing the Borrowing
Base into the Conforming Tranche and the Non-Conforming Tranche.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower, in
the case of a Scheduled Redetermination, pursuant to Sections 8.12(a) and (c),
and, in the case of an Interim Redetermination, pursuant to Sections 8.12(b) and
(c), and (B) such other reports, data and supplemental information, including,
without limitation, the information provided pursuant to Section 8.12(c), as
may, from time to time, be reasonably requested by the Administrative Agent or
the Required Lenders (the Reserve Report, such certificate and such other
reports, data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in good faith, propose a new Borrowing Base, and if prior to
the Non-Conforming Tranche Termination Date shall further specify a proposed
Conforming Tranche and the then applicable Non-Conforming Tranche, (the
“Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the proved Oil and Gas Properties as described in the Engineering
Reports and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time. In no event shall (x) the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts or (y) the
Non-Conforming Tranche be increased or the Non-Conforming Tranche Termination
Date be extended pursuant to this Section 2.07.

 

7



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete manner,
then on or before March 15th and September 15th of such year following the date
of delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 8.12(a) and (c) in a timely and complete manner, then promptly after
the Administrative Agent has received complete Engineering Reports from the
Borrower and have had a reasonable opportunity to determine the Proposed
Borrowing Base in accordance with Section 2.07(c)(i), and in any event within
fifteen (15) days after the Administrative Agent has received the required
Engineering Reports; and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base (and,
prior to the Non-Conforming Tranche Termination Date, the Conforming Tranche)
then in effect must be approved or deemed to have been approved by all of the
Lenders as provided in this Section 2.07(c)(iii); and any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, the Conforming Tranche) then in effect
must be approved or deemed to have been approved by the Required Lenders as
provided in this Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing
Base Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base (which proposal must, prior to the Non-Conforming
Tranche Termination Date, also propose a Conforming Tranche and set forth the
then applicable Non-Conforming Tranche). If at the end of such fifteen
(15) days, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base. If, at the end of such 15-day period,
all of the Lenders, in the case of a Proposed Borrowing Base that would increase
the Borrowing Base (and, prior to the Non-Conforming Tranche Termination Date,
the Conforming Tranche) then in effect, or the Required Lenders, in the case of
a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
(and, prior to the Non-Conforming Tranche Termination Date, the Conforming
Tranche) then in effect, have approved or deemed to have approved, as aforesaid,
then the Proposed Borrowing Base (and, prior to the Non-Conforming Tranche
Termination Date, the proposed Conforming Tranche and the then applicable
Non-Conforming Tranche specified therein) shall become the new Borrowing Base
(and Conforming Tranche and Non-Conforming Tranche), effective on the date
specified in Section 2.07(d). If, however, at the end of such 15-day period, all
of the Lenders or the Required Lenders, as applicable, have not approved or been
deemed to have approved the Proposed Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, the proposed Conforming Tranche), then
the Administrative Agent shall (A) notify the Borrower of the Proposed Borrowing
Base (and, prior to the Non-Conforming Tranche Termination Date, the proposed
Conforming Tranche) and which Lenders have not approved or been deemed to have
approved of the Proposed Borrowing Base (and, prior to the Non-Conforming
Tranche Termination Date, the proposed Conforming Tranche) and (B) poll the
Lenders to ascertain the highest Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, Conforming Tranche) then acceptable to
a number of Lenders sufficient to constitute the Required Lenders for purposes
of this Section 2.07 and, so long as such amount does not increase the Borrowing
Base then in effect, such amount shall become the new Borrowing Base (and, prior
to the Non-Conforming Tranche Termination Date, the Conforming Tranche),
effective on the date specified in Section 2.07(d).

 

8



--------------------------------------------------------------------------------

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base (and, prior to the Non-Conforming Tranche Termination Date, the
Conforming Tranche) is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, the redetermined Conforming Tranche)
(the “New Borrowing Base Notice”), and such amount shall become the new
Borrowing Base (and, prior to the Non-Conforming Tranche Termination Date, the
new Conforming Tranche), effective and applicable to the Borrower, the Agents,
each Issuing Bank and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete manner,
then on the April 1st or October 1st, as applicable, following such notice, or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 8.12(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

 

9



--------------------------------------------------------------------------------

Such amount shall then become the Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, the Conforming Tranche) until the next
Scheduled Redetermination Date, the next Interim Redetermination Date or the
next adjustment to the Borrowing Base under Section 2.07(e), Section 8.13(d),
Section 9.02(f), Section 9.12 or Section 9.19, whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

(e) Reductions in the Conforming Tranche and the Non-Conforming Tranche. The
Borrower may at any time terminate, or from time to time reduce the Conforming
Tranche or the Non-Conforming Tranche; provided that (i) the Borrower shall not
reduce the Conforming Tranche unless the Non-Conforming Tranche is $0, (ii) the
Borrower shall not terminate or reduce the Conforming Tranche if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Conforming Tranche Credit Exposure would exceed the
Conforming Tranche, (iii) the Borrower shall not terminate or reduce the
Non-Conforming Tranche if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(c), the total Non-Conforming Tranche
Loans would exceed the Non-Conforming Tranche, and (iv) any reduction of the
Conforming Tranche or the Non-Conforming Tranche shall be effected in the same
manner in which the Borrower may terminate or reduce the Aggregate Maximum
Credit Amounts pursuant to Section 2.06(b). In addition, the Non-Conforming
Tranche shall be reduced immediately (a) to the extent that the Non-Conforming
Tranche at any time exceeds 10% of the Conforming Tranche at any time, (b) by an
amount equal to 100% of the net cash proceeds received from any issuance of
equity by the Borrower or any issuance by a Loan Party of unsecured Debt that is
permitted under Section 9.02(f), and (c) by an amount equal to 50% of the
aggregate net cash proceeds received from sales of Borrowing Base Properties
with an aggregate value of $1,000,000 or more. Upon the termination or any
reduction of the Non-Conforming Tranche, the Borrowing Base will no longer
include the amount of the Non-Conforming Tranche that is terminated or reduced.
Once any portion of the Non-Conforming Tranche is terminated or reduced, it will
not be reinstated.”

Section 2.09 Amendment to Section 2.08(b). Section 2.08(b) of the Credit
Agreement is hereby amended by deleting clause (vi) of the first sentence of
that section in its entirety and inserting the following in lieu thereof:

“(vi) specifying (A) the amount of the then effective Borrowing Base (and, prior
to the Non-Conforming Tranche Termination Date, the Conforming Tranche and
Non-Conforming Tranche), (B) the current total Credit Exposures (and, prior to
the Non-Conforming Tranche Termination Date, Conforming Tranche Credit Exposures
and outstanding principal balance of the Non-Conforming Tranche Loans) (without
regard to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and (C) the pro forma total Credit
Exposures (and, prior to the Non-Conforming Tranche Termination Date, Conforming
Tranche Credit Exposures and outstanding principal balance of the Non-Conforming
Tranche Loans) (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit).”

 

10



--------------------------------------------------------------------------------

Section 2.10 Amendment to Section 2.09(a). Section 2.09(a) of the Credit
Agreement is hereby amended by replacing “$15,000,000” where it appears therein
with “$25,000,000”.

Section 2.11 Amendment to Section 3.01. Section 3.01 of the Credit Agreement is
hereby amended by deleting it in its entirety and inserting the following in
lieu thereof:

“Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of (a) each Loan on the Termination Date and (b) all
Loans in excess of the Conforming Tranche on the Non-Conforming Tranche
Termination Date.”

Section 2.12 Amendment to Section 3.04(c)(ii). Section 3.04(c)(ii) of the Credit
Agreement is hereby amended by deleting the first sentence of that section in
its entirety and inserting the following in lieu thereof:

“(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(e)) or
Section 8.13(d), if the total Credit Exposures exceed the redetermined or
adjusted Borrowing Base, then the Borrower shall, within thirty (30) days of
such redetermination or adjustment of the Borrowing Base, elect: (A) (1) to
prepay the Loans in an aggregate principal amount equal to such excess and
(2) if any excess remains after prepaying all of the Borrowings as a result of
LC Exposure, to pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in
Section 2.08(i); (B) to prepay the Loans in an aggregate principal amount equal
to such excess in four (4) equal installments, the first (1st) such installment
being due and payable by the first (1st) Business Day after such election has
been made by the Borrower and the three (3) remaining installments due monthly
thereafter until such excess is paid in full; (C) to grant first-priority Liens
in favor of the Administrative Agent in accordance with Section 8.14(a) on
additional proved Oil and Gas Properties of the Loan Parties not previously
evaluated in determining the Borrowing Base that are satisfactory to the
Administrative Agent and are determined by the Administrative Agent to have a
value equal to or greater than the amount of such excess; or (D) to make partial
payments under the preceding clauses (A) or (B) and also to provide Collateral
under the preceding clause (C) that together are effective to deal with such
excess.”

Section 2.13 Amendment to Section 3.04(c). Section 3.04(c) of the Credit
Agreement is hereby amended by (a) renumbering Section 3.04(c)(v) as
Section 3.04(c)(vi), (b) renumbering Section 3.04(c)(iv) as Section 3.04(c)(v)
and (c) inserting the following as Section 3.04(c)(iv):

“(iv) Upon any adjustments to the Borrowing Base or the Non-Conforming Tranche
pursuant to Section 2.07(e):

(A) if the total outstanding principal amount of the Non-Conforming Tranche
Loans exceeds the Non-Conforming Tranche, as adjusted, because the Borrower has
received net cash proceeds as a result of any equity issuance, Debt incurrence
or sale of Borrowing Base Properties referred to in such Section, then the
Borrower shall prepay the Loans in an aggregate principal amount equal to such
excess on or before the first (1st) Business Day after it receives such net cash
proceeds, and

 

11



--------------------------------------------------------------------------------

(B) if the total outstanding principal amount of the Non-Conforming Tranche
Loans exceeds the Non-Conforming Tranche, as adjusted, because the
Non-Conforming Tranche exceeds 10% of the Conforming Tranche, the Borrower
shall, within thirty (30) days after the Non-Conforming Tranche exceeds 10% of
the Conforming Tranche, elect: (I) to prepay the Loans in an aggregate principal
amount equal to such excess on or before the first (1st) Business Day after such
election has been made by the Borrower, or (II) to prepay the Loans in an
aggregate principal amount equal to such excess in four (4) equal installments,
the first (1st) such installment being due and payable by the first
(1st) Business Day after such election has been made by the Borrower and the
three (3) remaining installments due monthly thereafter until such excess is
paid in full; provided that all payments required to be made pursuant to this
Section 3.04(c)(iv) must be made on or prior to the Non-Conforming Tranche
Termination Date.”

Section 2.14 Amendment to Section 5.01(b). Section 5.01(b) of the Credit
Agreement is hereby amended by replacing “capital requirements” where it appears
therein with “capital or liquidity requirements”.

Section 2.15 Amendment to Section 5.01. Section 5.01 of the Credit Agreement is
hereby amended by adding the following to the end of that section as a new
Section 5.01(e):

“(e) Dodd-Frank Act. Notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Bank Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change in Law, regardless of the date enacted, adopted or issued.”

Section 2.16 Amendment to Section 8.13(d). Section 8.13(d) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“(d) If the Borrower is unable to cure any title defect requested to be cured
within the 60-day period or the Borrower does not comply with the requirements
to provide acceptable title information covering at least eighty percent
(80%) of the total value of the proved Oil and Gas Properties evaluated in the
most recent Reserve Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by any Agent or the Lenders. To the extent that
the Administrative Agent or the Required Lenders are not reasonably satisfied
with title to any Mortgaged Property after the 60-day period has elapsed, such
unacceptable Mortgaged Property shall not count towards the eighty percent
(80%) requirement, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base (and, prior to
the Non-Conforming Tranche Termination Date, the Conforming Tranche) shall be
reduced by an amount as determined by the Required Lenders to cause the Borrower
to be in compliance with the requirement to provide acceptable title information
on at least eighty percent (80%) of the total value of the proved Oil and Gas
Properties of the Loan Parties. This new Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, the Conforming Tranche) shall become
effective immediately after receipt of such notice.”

 

12



--------------------------------------------------------------------------------

Section 2.17 Amendment to Section 9.01(b). Section 9.01(b) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“(b) Maximum Leverage Ratio. The Loan Parties will not, as of the last day of
any fiscal quarter for which financial statements have been provided pursuant to
Section 8.01(a) or (b), permit the ratio of Funded Debt as of such date to
EBITDA of the Borrower and its Consolidated Restricted Subsidiaries for the four
(4) quarter period ending on such date to be greater than the applicable ratio
set forth below:

 

Quarter Ending

   Maximum Leverage
Ratio  

December 31, 2012

     4:25:1.00   

March 31, 2013 – December 31, 2013

     4.50:1.00   

March 31, 2014

     4.25:1.00   

June 30, 2014 and thereafter

     4.00:1.00   

Section 2.18 Amendment to Section 9.02(f). Section 9.02(f) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“(f) Unsecured Debt with a maturity date that is at least six (6) months after
the Maturity Date; provided that, to the extent that the net cash proceeds
thereof are not used to prepay the Loans pursuant to Section 3.04(c)(iv), for
each $1.00 of such unsecured Debt over $400,000,000 incurred by the Loan Parties
in the aggregate, the Borrowing Base (and, prior to the Non-Conforming Tranche
Termination Date, the Conforming Tranche) shall be reduced, effective
immediately upon the incurrence of such unsecured Debt, by $0.25 and any
mandatory prepayments required by Section 3.04(c)(iii) shall be made
concurrently therewith.

Section 2.19 Amendment to Section 9.12(c)(iii). Section 9.12(c)(iii) of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
the following in lieu thereof:

“(iii) (A) if such Transfer of any Borrowing Base Property or Restricted
Subsidiary owning Borrowing Base Properties occurs prior to the Non-Conforming
Tranche Termination Date and the aggregate fair market value of all such
Transferred properties exceeds $1,000,000, then the Non-Conforming Tranche shall
be reduced pursuant to Section 7.02(e) and the Borrowing Base shall no longer
include the amount of the Non-Conforming Tranche that is so reduced, and (B) if
such Transfer of any Borrowing Base Property or Restricted Subsidiary owning
Borrowing Base Properties included in the most recently delivered Reserve Report
during any period between two successive Scheduled Redetermination Dates has a
fair market value (together with all other Transfers of Borrowing Base
Properties or Restricted Subsidiaries owning Borrowing Base Properties included
in the most recently delivered Reserve Report during such period) in excess of
ten percent (10%) of the Borrowing Base then in effect as determined by the
Required Lenders, the Borrowing Base (and, prior to the Non-Conforming Tranche
Termination Date, the Conforming Tranche) shall be reduced (without duplication
of any reduction in the Borrowing Base (or the Conforming Tranche) pursuant to
clause (A)), effective immediately upon such Transfer, by an amount equal to the
value, if any, assigned such Borrowing Base Property (or Borrowing Base
Properties) in the most recently delivered Reserve Report and any mandatory
prepayments required by Section 3.04(c)(iii) shall be made concurrently,
provided that this Section 9.12(c)(iii) shall not apply to the Transfer of any
Borrowing Base Property pursuant to the NNOG Purchase and Sale Agreement, and”

 

13



--------------------------------------------------------------------------------

Section 2.20 Amendment to Section 9.19. Section 9.19 of the Credit Agreement is
hereby amended by deleting the last unlettered and unindented paragraph thereof
in its entirety and inserting the following in lieu thereof:

“In no event shall any Hedging Agreement to which the Borrower or any of its
Restricted Subsidiaries is a party contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post cash or other
collateral or margin (except for Letters of Credit not exceeding $2,500,000 in
the aggregate at any time and collateral subject to Liens allowed under
Section 9.03(d)), other than pursuant to the Security Instruments for the
benefit of the Secured Hedging Providers, to secure their obligations under such
Hedging Agreement or to cover market exposures. The Loan Parties will not
unwind, sell, terminate, restructure, modify or otherwise affect (“Unwind”) any
Hedging Agreement in respect of commodities that was in effect at the time of
the most recent Borrowing Base determination (the “Borrowing Base Hedging
Contracts”) where the net marked to market economic effect of such Hedging
Agreement Restructuring on the date thereof is negative (which, if such Hedging
Agreement Restructuring is settled for cash only, shall equal the net amount of
cash such Loan Parties receive), unless (a) the net marked to market economic
effect of such Hedging Agreement Restructuring on the date thereof, when
combined with the net marked to market economic effect of all other Hedging
Agreement Restructurings consummated during the period since the last
Redetermination Date, is less than or equal to five percent (5%) of the value of
the Borrowing Base then in effect, or (b) if the net marked to market economic
effect of such Hedging Agreement Restructuring on the date thereof, when
combined with the net marked to market economic effect of all other Hedging
Agreement Restructurings consummated during the period since the last
Redetermination Date, is greater than five percent (5%) of the Borrowing Base
then in effect, the Borrowing Base (and, prior to the Non-Conforming Tranche
Termination Date, the Conforming Tranche) is reduced in accordance with the
following sentence. The Administrative Agent shall recommend, if it determines
in its judgment that it is appropriate to do so, a reduction of the Borrowing
Base (and, prior to the Non-Conforming Tranche Termination Date, the Conforming
Tranche) by the portion of the Borrowing Base attributable to such net economic
effect of the Hedging Agreement Restructuring (based on the economic assumptions
consistent with the Administrative Agent’s lending requirements at that time).
Such recommendation by the Administrative Agent shall not become effective until
it is approved by the Required Lenders pursuant to the mechanisms for decreases
in the Borrowing Base (and, prior to the Non-Conforming Tranche Termination
Date, the Conforming Tranche) set forth in Section 2.07(c)(iii).”

 

14



--------------------------------------------------------------------------------

Section 2.21 Amendment to Section 12.02(b)(ii). Section 12.02(b)(ii) of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
the following in lieu thereof:

“(ii) increase the Borrowing Base, the Conforming Tranche or the Non-Conforming
Tranche or extend the Non-Conforming Tranche Termination Date without the
written consent of each Lender, decrease or maintain the Borrowing Base and the
Conforming Tranche without the consent of the Required Lenders, or modify
Section 2.07 without the consent of each Lender,”

Section 2.22 Amendment to Section 12.04(b)(ii). Section 12.04(b)(ii) of the
Credit Agreement is hereby amended by deleting “and” immediately preceding “(F)”
and inserting the following before the period of the last sentence of the
section:

“; and (G) any assignment of Loans and Commitments while any Non-Conforming
Tranche Loans are outstanding must be ratable among Conforming Tranche Loans and
Non-Conforming Tranche Loans and the Conforming Tranche and the Non-Conforming
Tranche”

Section 2.23 Amendment to Section 12.04(d). Section 12.04(d) of the Credit
Agreement is hereby amended by replacing “Federal Reserve Bank” where it appears
therein with “Federal Reserve Bank or other central bank”.

Section 2.24 Amendment to Annex I. Annex I to the Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with Annex I attached
hereto.

ARTICLE III

Conditions Precedent

This Sixth Amendment shall become effective on the first Business Day on which
all of the following conditions precedent shall have been satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “Sixth Amendment
Effective Date”):

(a) the Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Sixth Amendment signed on behalf of such party;

(b) the Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Sixth Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder;

 

15



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each Loan Party setting forth (i) resolutions of
its board of directors (or its equivalent) with respect to the authorization of
such party to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers (or its equivalent) of it (x) who are authorized to sign the Loan
Documents to which it is a party and (y) who will, until replaced by another
officer or officers (or its equivalent) duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Sixth Amendment and the
transactions contemplated hereby, (iii) specimen signatures of such authorized
officers (or its equivalent), and (iv) the Organizational Documents of it,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the applicable Loan Party to the contrary;

(d) the Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
each Loan Party;

(e) the Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Loan Parties are carrying insurance
in accordance with Section 7.13 of the Credit Agreement;

(f) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying (i) that the Loan Parties have received all
consents and approvals required by Section 7.03 of the Credit Agreement, and
such consents and approvals shall be in full force and effect, (ii) as to
solvency matters in accordance with Section 7.23 of the Credit Agreement, and
(iii) as to the satisfaction of each of the conditions precedent set forth in
Section 6.02 of the Credit Agreement;

(g) the Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of additional Mortgages, supplements and amendments to existing Mortgages
(including any curative documents with respect thereto), and amendments to other
Security Instruments as reasonably requested by the Administrative Agent. In
connection with the execution and delivery of such Security Instruments and
applicable amendments, the Administrative Agent shall be reasonably satisfied
that the Security Instruments create first priority, perfected Liens (subject
only to Excepted Liens, but subject to the proviso at the end of such
definition) on proved Oil and Gas Properties constituting (A) one hundred
percent (100%) of the Loan Parties’ proved Oil and Gas Properties located in San
Juan County, Utah and (B) in the aggregate, at least eighty percent (80%) of the
total value of the proved Oil and Gas Properties evaluated in the Reserve
Report(s) delivered pursuant to paragraph (j) below;

(h) the Administrative Agent shall have received a duly executed Note payable to
each Lender that has requested a Note, in a principal amount equal to its
Maximum Credit Amount and dated as of the Sixth Amendment Effectiveness Date;

 

16



--------------------------------------------------------------------------------

(i) the Administrative Agent (acting on behalf of the Lenders), Resolute Aneth
and NNOG, shall have executed and delivered a Ratification to the Subordination
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent;

(j) the Administrative Agent shall be reasonably satisfied with) title to the
proved Oil and Gas Properties of the Loan Parties reflecting at least 80% of the
total value of the proved oil and gas properties evaluated by the most recent
Reserve Reports;

(k) the Administrative Agent shall have received, and be reasonably satisfied
with, the Reserve Report(s) delivered by the Borrower, accompanied by a
certificate signed by a Responsible Officer of the Borrower covering the matters
described in Section 8.12(c) of the Credit Agreement;

(l) the Administrative Agent shall have received appropriate UCC search
certificates reflecting no Liens encumbering the Properties of the Loan Parties
for all jurisdictions requested by the Administrative Agent, other than Liens
permitted by Section 9.03 of the Credit Agreement;

(m) the Administrative Agent shall have received (i) an opinion addressed to the
Administrative Agent and the Lenders from each of (A) Thompson & Knight, LLP,
special counsel to the Loan Parties, (B) Michael Stefanoudakis, general counsel
of the Loan Parties, and (C) New Mexico counsel to the loan parties; and (ii) a
memo addressed to the Administrative Agent and the Lenders from R. Dennis Ickes
addressing certain legal issues concerning Navajo lands;

(n) the Administrative Agent shall have received flood hazard determination
certificates;

(o) the Administrative Agent shall have received all information and
instructions requested for the flow of funds memorandum;

(p) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower delivered on behalf of the Borrower certifying: (i) that
Resolute Natural Resources Southwest, LLC and Resolute Aneth, LLC are
concurrently (A) consummating the RSP Acquisition in accordance with applicable
law, the terms of the RSP Acquisition Documents (with all of the conditions
precedent thereto having been satisfied or waived in all respects by the parties
thereto), and (B) acquiring all of the interests in the Oil and Gas Properties
described in the RSP Acquisition Documents and the Reserve Report delivered by
the Borrower to the Administrative Agent in connection therewith, and (ii) that
attached thereto are correct and complete executed copies of the RSP Acquisition
Documents; and

(q) the Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the Sixth
Amendment Effective Date, and such notice shall be conclusive and binding.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a) Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is true and correct on and as of the
actual date of its execution of this Sixth Amendment, as if made on and as of
such date, except for any representations and warranties made as of a specified
date, which are true and correct as of such specified date.

(b) At the time of, and immediately after giving effect to, this Sixth
Amendment, no Default has occurred and is continuing.

(c) The execution, delivery and performance by it of this Sixth Amendment have
been duly authorized by it.

(d) This Sixth Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

(e) The execution, delivery and performance by it of this Sixth Amendment
(i) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or any class of directors, whether interested or
disinterested, of it or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Sixth Amendment or any Loan Document or the consummation
of the transactions contemplated thereby, except such as have been obtained or
made and are in full force and effect other than those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (ii) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of it or any Restricted Subsidiary or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon it or any Restricted
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by the it or such Restricted Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of any Loan
Party or any Restricted Subsidiary (other than the Liens created by this Sixth
Amendment or the Loan Documents).

ARTICLE V

Assignment and Assumption

Section 5.01 For an agreed consideration, each Lender (individually an
“Assignor” and collectively, the “Assignors”) hereby irrevocably sells and
assigns, severally and not jointly, (i) all of such Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to its
Commitment and Credit Exposure, as the case may be, identified in Annex II
attached hereto and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of such Assignor
(in its capacity as Lender) against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the transactions governed thereby or
in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively for
all Assignors as the “Assigned Interests”) to the Lenders (individually, an
“Assignee” and, collectively, the “Assignees”) set forth on Annex I to this
Sixth Amendment (which shall replace the existing Annex I to the Credit
Agreement as of the Sixth Amendment Effective Date), and each Assignee hereby
irrevocably purchases and assumes from each Assignor such Assignee’s percentage
(as set forth on Annex I to this Sixth Amendment) of the Assigned Interests,
subject to and in accordance with the Credit Agreement and this Sixth Amendment,
as of the Sixth Amendment Effective Date. Such sale and assignment is without
recourse to the Assignors and, except as expressly provided in this Sixth
Amendment, without representation or warranty by the Assignors.

 

18



--------------------------------------------------------------------------------

Section 5.02 From and after the Sixth Amendment Effective Date, the
Administrative Agent shall distribute all payments in respect of the Assigned
Interests (including payments of principal, interest, fees and other amounts) to
the appropriate Assignors for amounts which have accrued to but excluding the
Sixth Amendment Effective Date and to the appropriate Assignees for amounts
which have accrued from and after the Sixth Amendment Effective Date.

Section 5.03 Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the percentage of the Assigned Interest set forth on
Annex II attached hereto, (ii) such Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated by this Article V;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made by any other Person in or in connection with the Credit
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

Section 5.04 Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this assignment and to consummate the transactions contemplated hereby, (ii) it
satisfies the requirements specified in the Credit Agreement and this Sixth
Amendment that are required to be satisfied by it in order to acquire the
percentage of the Assigned Interests set forth in Annex I to this Sixth
Amendment, (iii) from and after the Sixth Amendment Effective Date, it shall
have the obligations of a Lender thereunder to the extent of its percentage (as
set forth on Annex I to this Sixth Amendment) of the Assigned Interests, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Sixth Amendment and to purchase its percentage of
the Assigned Interests on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, it has supplied to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by such
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

19



--------------------------------------------------------------------------------

Section 5.05 After giving effect to the assignments in Section 6.01 of this
Sixth Amendment, Deutsche Bank Trust Company Americas (the “Exiting Lender”)
shall cease to be a party hereto as of the Sixth Amendment Effective Date and
shall no longer be a “Lender”; provided, however, that provisions of the Credit
Agreement that, by their terms, are expressly intended to survive the repayment
in full of the Indebtedness, the cancellation of the Commitments or the
termination of the Credit Agreement, shall survive for the benefit of the
.Exiting Lender. The Exiting Lender joins in the execution of this Sixth
Amendment solely for purposes of effectuating this Sixth Amendment pursuant to
Article III hereof and assigning their Assigned Interests pursuant to this
Article V.

ARTICLE VI

Miscellaneous

Section 6.01 Credit Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect. Each of the Loan Parties hereby agrees that its
liabilities under the Credit Agreement, the Guaranty and Collateral Agreement
and the other Loan Documents, in each case as amended, to which it is a party,
shall remain enforceable against such Loan Party in accordance with the terms
thereof and shall not be reduced, altered, limited, lessened or in any way
affected by the execution and delivery of this Sixth Amendment, and each Loan
Party hereby confirms and ratifies its liabilities under the Loan Documents (as
so amended) to which it is a party in all respects. Except as expressly set
forth herein, this Sixth Amendment shall not be deemed to be a waiver, amendment
or modification of any provisions of the Credit Agreement or any other Loan
Document or any right, power or remedy of the Administrative Agent or Lenders,
or constitute a waiver of any provision of the Credit Agreement or any other
Loan Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Sixth
Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Administrative Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise. The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as amended by this Sixth Amendment, as though such
terms and conditions were set forth herein. Each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
by this Sixth Amendment, and each reference herein or in any other Loan
Documents to the “Credit Agreement” shall mean and be a reference to the Credit
Agreement as amended and modified by this Sixth Amendment.

 

20



--------------------------------------------------------------------------------

Section 6.02 GOVERNING LAW. THIS SIXTH AMENDMENT, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

Section 6.03 Descriptive Headings, Etc. The descriptive headings of the sections
of this Sixth Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
The statements made and the terms defined in the recitals to this Sixth
Amendment are hereby incorporated into this Sixth Amendment in their entirety.

Section 6.04 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Sixth Amendment, the Loan Documents and any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent. The agreement set forth in
this Section 6.04 shall survive the termination of this Sixth Amendment and the
Credit Agreement.

Section 6.05 Entire Agreement. This Sixth Amendment and the documents referred
to herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof. This Sixth Amendment is a Loan Document executed under the Credit
Agreement.

Section 6.06 Counterparts. This Sixth Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Sixth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 6.07 Successors. The execution and delivery of this Sixth Amendment by
any Lender shall be binding upon each of its successors and assigns.

Section 6.08 Scheduled Redetermination of Borrowing Base. The adjustments to the
Borrowing Base set forth herein shall constitute the Scheduled Redetermination
of the Borrowing Base under the Credit Agreement scheduled to occur on April 1,
2013.

[Signatures Begin on Next Page]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

BORROWER:

 

    RESOLUTE ENERGY CORPORATION     By:  

/s/ James M. Piccone

      James M. Piccone       President GUARANTORS:     HICKS ACQUISITION COMPANY
I, INC.     RESOLUTE ANETH, LLC     RESOLUTE WYOMING, INC. (f/k/a Primary
Natural Resources, Inc.)     RESOLUTE NATURAL RESOURCES COMPANY, LLC (f/k/a
Resolute Natural Resources Company)     BWNR, LLC     WYNR, LLC     RESOLUTE
NORTHERN ROCKIES, LLC     RESOLUTE NATURAL RESOURCES SOUTHWEST, LLC     By:  
/s/ James M. Piccone       James M. Piccone       President

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT       AND LENDER:     WELLS FARGO BANK, NATIONAL
ASSOCIATION,     successor-by-merger to Wachovia Bank, National Association, as
Administrative Agent and a Lender     By:   /s/ Suzanne F. Ridenhour     Name:  
Suzanne F. Ridenhour     Title:   Director LENDER:     WELLS FARGO BANK,
NATIONAL ASSOCIATION     By:   /s/ Suzanne F. Ridenhour     Name:   Suzanne F.
Ridenhour     Title:   Director

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BANK OF MONTREAL     By:   /s/ Gumaro Tijerina     Name:   Gumaro
Tijerina     Title:   Director

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC     By:   /s/ Sreedhar R. Kona     Name:  
Sreedhar R. Kona     Title:   Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A.     By:  

/s/ Phil Ballard

    Name:   Phil Ballard     Title:   Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION     By:  

/s/ Tara McLean

    Name:   Tara McLean     Title:   Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     UNION BANK, N.A.     By:  

/s/ Zachary Holly

    Name:   Zachary Holly     Title:   Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BRANCH BANKING AND TRUST COMPANY     By:  

/s/ Deanna Breland

    Name:   Deanna Breland     Title:   Senior Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Nancy M. Mak

    Name:   Nancy M. Mak     Title:   Senior Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK     By:  

/s/ Katya Evseev

    Name:   Katya Evseev     Title:   Assistant Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     SUNTRUST BANK     By:  

/s/ David M. Felty

    Name:   David M. Felty     Title:   Director

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ING CAPITAL LLC     By:  

/s/ Charles Hall

    Name:   Charles Hall     Title:   Managing Director

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     KEY BANK NATIONAL ASSOCIATION     By:  

/s/ Chulley Bogle

    Name:   Chulley Bogle     Title:   Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ASSOCIATED BANK, N.A.     By:   /s/ Farhan Iqbal     Name:   Farhan
Iqbal     Title:   Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CADENCE BANK, N.A.    

By:

 

/s/ Eric Broussard

   

Name:

 

Eric Broussard

   

Title:

 

Senior Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     GUARANTY BANK AND TRUST COMPANY     By:   /s/ Gail J. Nofsinger    
Name:   Gail J. Nofsinger     Title:   Senior Vice President

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     DEUTSCHE BANK TRUST COMPANY AMERICAS     By:   /s/ Marcus M.
Tarkington     Name:   Marcus M. Tarkington     Title:   Director     By:   /s/
Dusan Lazarov     Name:   Dusan Lazarov     Title:   Director

 

Signature Page to

Sixth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

MAXIMUM CREDIT AMOUNTS

(as of the Sixth Amendment Effective Date)

 

Lender

   Maximum Credit Amount  

Wells Fargo Bank, National Association

   $ 112,371,134.03   

Bank of Montreal

   $ 112,371,134.03   

Barclays Bank PLC

   $ 82,474,226.80   

Citibank, N.A.

   $ 82,474,226.80   

U.S. Bank National Association

   $ 82,474,226.80   

Union Bank, N.A.

   $ 78,350,515.47   

Branch Banking & Trust

   $ 61,855,670.10   

Capital One, National Association

   $ 61,855,670.10   

Comerica Bank

   $ 61,855,670.10   

SunTrust Bank

   $ 61,855,670.10   

ING Capital LLC

   $ 47,422,680.41   

KeyBank National Association

   $ 47,422,680.41   

Associated Bank, N.A.

   $ 40,206,185.57   

Cadence Bank, N.A.

   $ 40,206,185.57   

Guaranty Bank and Trust Company

   $ 26,804,123.71      

 

 

 

Total:

   $ 1,000,000,000.00      

 

 

 

 

Annex I



--------------------------------------------------------------------------------

ANNEX II

MAXIMUM CREDIT AMOUNTS

(immediately prior to the Sixth Amendment Effective Date)

 

Lender

   Maximum Credit Amount  

Wells Fargo Bank, National Association

   $ 136,363,636.36   

Bank of Montreal

   $ 136,363,636.36   

Citibank, N.A.

   $ 118,181,818.18   

Deutsche Bank Trust Company Americas

   $ 109,848,484.85   

UBS Loan Finance LLC

   $ 0.00   

Union Bank, N.A.

   $ 109,848,484.85   

U.S. Bank National Association

   $ 84,848,484.85   

Barclays Bank PLC

   $ 84,848,484.85   

Comerica Bank

   $ 84,848,484.85   

Branch Banking & Trust

   $ 51,515,151.52   

Capital One, N.A.

   $ 51,515,151.52   

Guaranty Bank and Trust Company

   $ 31,818,181.82      

 

 

 

Total:

   $ 1,000,000,000.00      

 

 

 

 

Annex II